Exhibit 10.1

April 29, 2016

VIA OVERNIGHT DELIVERY AND E-MAIL

Plymouth Industrially OP, LP

260 Franklin Street, 19th Floor

Boston, Massachusetts 02110

Attention: Jeffrey E. Witherell

E-mail: jeff.witherell@plymouthrei.com

 

Re: Letter Agreement by and among Plymouth Industrial OP, LP (“Borrower”),
Plymouth Industrial REIT, Inc., a Maryland corporation (“Guarantor”), the
Property Guarantors signatories thereto, and DOF IV REIT Holdings, LLC, a
Delaware limited liability company (“Holder”) dated February 29, 2016 (the
“Letter Agreement”) regarding those certain loans (collectively, the “Loans”) in
the aggregate original principal amount of $192,000,000.00 as evidenced by that
certain Loan Agreement dated October 28, 2014

Dear Borrower:

Reference is hereby made to the Letter Agreement. This letter agreement (the
“Amendment”) constitutes an agreement pursuant to the terms and conditions
hereinafter set forth, among Holder, Borrower, Guarantor and Property Guarantors
with respect to an amendment of the Letter Agreement. Defined terms used herein
but not otherwise defined shall have the meanings ascribed thereto in the Letter
Agreement.

In consideration for Borrower’s, Guarantor’s and Property Guarantors’ agreements
and covenants contained herein, Holder agrees to extend the expiration of the
Forbearance Period from April 30, 2016 to May 30, 2016.

Holder’s agreement to extend the Forbearance Period and forbear from exercising
its rights and remedies does not constitute (i) a waiver of the existing or
future defaults of Borrower under the Loan Documents or (ii) an extension of the
Maturity Date. The parties acknowledge that Holder may exercise all rights and
remedies available to it by reason of such defaults immediately upon the
termination of the Forbearance Period. Following and upon the expiration of the
Forbearance Period or earlier termination thereof as provided in the Letter
Agreement (as amended hereby), Borrower, Guarantor and Property Guarantors
hereby reaffirm their consent to, and agreement not to oppose, (a) any
foreclosure by Holder of any or all Collateral pledged or conveyed to Holder as
security for any of the indebtedness evidenced by the Note and all other
Obligations outstanding under the Loan Documents, or any part thereof, by Holder
or (b) any application by Holder for the appointment of a receiver to manage the
Collateral, which receiver shall be vested with all of the usual powers, rights,
and duties of receivers as provided by applicable law, and whose powers shall
include, without limitation, the power to sell the Collateral on such terms and


 

conditions approved in writing by Holder. Borrower hereby reaffirms its
irrevocable consent to the appointment of a receiver for the Collateral Property
upon the expiration or earlier termination of the Forbearance Period.

Notwithstanding anything set forth in this Amendment to the contrary, each of
the Borrower, Guarantor and Property Guarantors acknowledges, confirms and
agrees that Holder shall not be prohibited from taking actions to preserve and
protect all or any part of the Collateral and/or the interest of Holder therein
or the priority of Holder’s interest in the Collateral.

No negotiations, making or acceptance of payments, delay in making demand or
enforcing rights or remedies, or other action or inaction undertaken pursuant to
this Amendment, the Letter Agreement or under the Loan Documents shall
constitute a waiver of Holder’s rights at law or under the Loan Documents or a
waiver of any rights of Holder to collect any additional amounts to which Holder
may be lawfully entitled pursuant to the terms of the Loan Documents, or
otherwise at law or in equity.

Borrower, Guarantor and Property Guarantors acknowledge, confirm and agree that
in consideration of Holder’s agreement to extend the Forbearance Period and
forbear from exercising its remedies during the Forbearance Period (subject to
the terms and conditions contained herein), if Borrower, Guarantor or any
Property Guarantor shall at any time during the Forbearance Period or
thereafter: (a) file with a bankruptcy court of competent jurisdiction or be the
subject of any petition under Title 11 of the United States Code, as amended,
(b) be the subject of any order for relief issued under such Title 11 of the
United States Code, as amended, (c) file or be the subject of any petition
seeking any reorganization, arrangement, composition, readjustment, liquidation,
dissolution or similar relief under any present or future federal or state act
or law relating to bankruptcy, insolvency or other relief for Borrower,
Guarantor or such Property Guarantor, (d) have sought or consented to or
acquiesced in the appointment of any trustee, receiver, conservator or
liquidator, or (e) be the subject of any order, judgment or decree entered by
any court of competent jurisdiction approving a petition filed against Borrower,
Guarantor or any Property Guarantor for any reorganization, arrangement,
composition, readjustment, liquidation, dissolution or similar relief under any
present or future federal or state act or law relating to bankruptcy, insolvency
or relief of Borrower, Guarantor or such Property Guarantor, then in any such
event described in clauses (a) through (e) of this sentence, Holder shall
thereupon be entitled to relief from any automatic stay imposed by Section 362
of Title 11 of the United States Code, as amended, or otherwise, on or against
the exercise of the rights and remedies otherwise available to Holder as
provided in the Loan Documents, this Amendment and any related documents. Each
of Borrower, Guarantor and Property Guarantors further acknowledges and agrees
that Holder, as a material inducement to enter into this Amendment, has
specifically bargained for the concessions set forth in this paragraph and that
this Amendment may be deemed conclusive evidence as to such negotiated ongoing
intention of Borrower, Guarantor and Property Guarantors and that it is
intending to remain the primary element in determining if cause exists for
granting such concessions.

Borrower, Guarantor and. Property Guarantors hereby expressly acknowledge that
(a) as of the date hereof there are no defaults by Holder under any of the Loan
Documents; (b) as of the date hereof Holder has not agreed to, and Holder has no
obligation whatsoever to discuss, negotiate or to agree to, any restructuring of
the Obligations, or any portion thereof, or any modification, amendment,
restructuring or reinstatement of the. Loan Documents or any related documents,
or to forbear from exercising its rights and remedies under the Loan Documents
or any related documents, or at law or in equity, except for the forbearance as
expressly provided for in this Amendment subject to the terms of this Amendment;
(c) if there are any


 

future discussions between Holder and Borrower, Guarantor or .Property
Guarantors concerning any restructuring, modification, amendment, reinstatement
or forbearance, that (i) there exists no duty or. obligation on the part of
Holder to conduct any such discussions or negotiations according to any standard
of conduct whatsoever, including without limitation any so-called standards of
“good-faith” or “fair-dealing” or the like; and (ii) no restructuring,
modification, amendment, reinstatement, forbearance, compromise, settlement,
agreement or understanding with respect to the Obligations, the Loan Documents
or any related documents, or any term, provision or aspect thereof, shall
constitute a legally binding agreement or contract or have any force or effect
whatsoever unless and until reduced to writing and signed by authorized
representatives of all parties (including, without limitation, Holder, Borrower,
Guarantor and Property Guarantors), and that none of Borrower, Guarantor or
Property Guarantors shall assert or claim in any legal proceedings or otherwise
that any such agreement exists except in accordance with the terms of this
Amendment; and (d) the execution and delivery of this Amendment has not
established nor shall be deemed to have established any course of dealing
between the parties hereto or any obligation or agreement of any nature
whatsoever on the part of Holder with respect to any future or further
forbearance by Holder from the exercise of rights and remedies under the Loan
Documents or any related documents, or at law or in equity, or any future or
additional fundings or extensions of credit by Holder. Without limitation of the
foregoing, Borrower, Guarantor and Property Guarantors hereby acknowledge and
agree that the Pre-Negotiation Agreement executed in connection with the Loans
(the “PNA”) continues to govern any discussions among Holder, Borrower,
Guarantor and Property Guarantors regarding any restructuring, settlement or
compromise of the Loans. The PNA, this Amendment, the Letter Agreement and the
Loan Documents set forth the entire agreement among the parties with respect to
the Loans and supersede all prior and contemporaneous negotiations,
understandings and agreements, written or oral, among the parties related to the
subject matter of this Amendment. None of this Amendment, the Letter Agreement
or any of the Loan Documents can be further modified, except by a written
instrument signed by the parties against whom enforcement of the modification is
sought.

Each party hereto acknowledges that such party has participated in the
negotiation of this Amendment, and no provision of this Amendment shall be
construed against or interpreted to the disadvantage of any party hereto by any
court or other governmental or judicial authority by reason of such party having
or being deemed to have structured, dictated or drafted such provision. Each of
Borrower, Guarantor and Property Guarantors acknowledges and agrees that it has
at all times had access to an attorney in the negotiation of the terms of and in
the preparation and execution of this Amendment and that Borrower, Guarantor and
Property Guarantors have had the opportunity to review and analyze this
Amendment for a sufficient period of time prior to the execution and delivery
thereof Borrower, Guarantor and Property Guarantors further acknowledge and
agree that no representations or warranties have been made by or on behalf of
Holder, or relied upon by Borrower, Guarantor or Property Guarantors, pertaining
to the subject matter of this Amendment, and that all of the terms of this
Amendment were negotiated at arm’s-length, and that this Amendment was prepared
and executed without fraud, duress, undue influence or coercion of any kind
exerted by any party upon the other, and that the execution and delivery of this
Agreement is the free and voluntary act of Borrower, Guarantor and Property
Guarantors.

Each of Borrower, Guarantor and Property Guarantors hereby represents and
warrants that its execution, delivery and performance of this Amendment has been
authorized by all requisite company action and does not and will not violate its
respective corporate organizational documents. Holder hereby represents and
warrants that the execution, delivery and performance of this Amendment has been
authorized by all requisite company action and does not and will not violate
Holder’s organizational documents.


 

As a material inducement to Holder to enter into this Amendment and to grant the
concessions to Borrower, Guarantor and Property Guarantors reflected herein,
each Borrower, Guarantor and Property Guarantor, for itself and its past,
present or future officers, directors, employees, agents, attorneys,
representatives, participants, heirs, successors or assigns: (i) does hereby
remise, release, acquit, satisfy and forever discharge each of Holder and all of
its past, present and future servicers, officers, directors, employees, agents,
attorneys, representatives, participants, successors and assigns (collectively,
the “Lender Parties”), from any and all liabilities, damages, losses, claims,
demands, costs, expenses, defenses, set-offs; rights of recoupment, judgments,
executions, causes of action, suits, debts, dues, sums of money, claims for
attorneys’ fees or costs, accounts, reckonings, bonds, bills, specialties,
covenants, contracts, controversies, agreements, promises, variances, torts,
omissions, representations, breaches of contract or of obligations to perform,
and any type of conduct or misconduct (excluding intentional misconduct),
whether negligent or otherwise, whether in law or in equity, whether matured or
unmatured, whether known or unknown, whether liquidated or unliquidated, whether
contingent or non-contingent (collectively, “Claims”) which Borrower, Guarantor
or any Property Guarantor now has or hereafter can, shall or may have by reason
of any matter, cause or thing, from the beginning of the world to and including
the date of this Amendment, including specifically, but without limitation,
matters arising out of, in connection with or relating to (A) this Amendment
and/or the Letter Agreement, (B) any obligations under the Loan Documents, (C)
the Loan Documents or the indebtedness evidenced thereby, including, the
administration or funding thereof, and (D) any other relationship, agreement or
transaction between Borrower, Guarantor or any Property Guarantor and Holder or
any of its subsidiaries, affiliates or servicers; and (ii) does hereby covenant
and agree never to institute or cause to be instituted or continue prosecution
of, and shall indemnify Lender Parties and defend and hold them harmless from,
any and all Claims of every kind or character incurred by or asserted against
Holder or any of the other Lender Parties, by reason of or in connection with
any of the foregoing matters, claims or causes of action. Each Borrower,
Guarantor and Property Guarantor further agrees and acknowledges that it may
hereafter discover facts different from, or in addition to, those which
Borrower, Guarantor or such Property Guarantor now knows or believes to be true
with respect to the Claims released pursuant to this paragraph, and agrees that
the foregoing release shall be and remain effective in all respects
notwithstanding such different or additional facts or the discovery thereof.

 

Except as expressly modified and amended by this Amendment, the Letter Agreement
shall and does remain unmodified and in full force and effect. The Letter
Agreement, as amended by this Amendment, is hereby ratified and affirmed.

 

This Amendment and all issues arising hereunder shall be governed by the laws of
the state of New York, without giving effect to principals of conflict of laws.
BORROWER, GUARANTOR AND PROPERTY GUARANTORS EACH IRREVOCABLY WAIVES THE RIGHT TO
A JURY TRIAL AND CONSENTS TO THE JURISDICTION AND VENUE OF THE COURTS OF THE
STATE OF NEW YORK AND THE UNITED STATED DISTRICT COURT LOCATED IN THE’ BOROUGH
OF MANHATTAN IN NEW YORK, NEW YORK, AND AGREES NOT TO OBJECT TO SUCH
JURISDICTION OR TO THE LAYING OF VENUE IN SUCH COURTS.

 

This Amendment may be executed in a number of identical counterparts. If so
executed, each of such counterparts shall be deemed an original for all
purposes, and all such counterparts shall, collectively, constitute one
Amendment, For purposes of this Amendment, signatures delivered by facsimile or
as a PDF attached to an e-mail shall be as binding as originals upon the parties
so signing.


 

[Remainder of page intentionally left blank]


 

Time is of the essence with respect to the terms of this Letter Agreement.

Very truly yours,

DOF IV REIT HOLDINGS, LLC,

a Delaware limited liability company

 

By: /s/ Sam Chang                            

Name: Sam Chang                            

Title: Authorized Signatory

 

 

 

 

[Signatures continue on following page]


 



Consented and agreed to this 29th day of April 2016.

BORROWER:

PLYMOUTH INDUSTRIAL OP, LP, a Delaware limited partnership

By: Plymouth Industrial REIT, Inc., a Maryland corporation,

its sole general partner

 

By: /s/ Jeffrey Witherell

Name: Jeffrey Witherell

Title: CEO                     

GUARANTOR:

PLYMOUTH INDUSTRIAL REIT, INC., a Maryland corporation

By: /s/ Jeffrey Witherell

Name: Jeffrey Witherell

Title: CEO                     

PROPERTY GUARANTORS:

PLYMOUTH 8288 GREENMEADOWS LLC, PLYMOUTH 8273 GREEN MEADOWS LLC, PLYMOUTH 7001
AMERICANA LLC, PLYMOUTH 3100 CREEKSIDE LLC, PLYMOUTH SHELBY LLC, PLYMOUTH 3940
STERN LLC, PLYMOUTH 1875 HOLMES LLC, PLYMOUTH 1355 HOLMES LLC, PLYMOUTH 189
SEEGERS LLC, PLYMOUTH 11351 WEST 183RD LLC, PLYMOUTH 2401 COMMERCE LLC, PLYMOUTH
210 AMERICAN LLC, PLYMOUTH 3500 SOUTHWEST LLC, PLYMOUTH 32 DART LLC, PLYMOUTH 56
MILLIKEN LLC, PLYMOUTH 1755 ENTERPRISE LLC, PLYMOUTH 7585 EMPIRE LLC, PLYMOUTH
4115 THUNDERBIRD LLC, PLYMOUTH MOSTELLER LLC, PLYMOUTH 4 EAST STOW LLC, each a
Delaware limited liability company

By: Plymouth Industrial OP, LP, the sole member of each of the above entities

By: Plymouth Industrial REIT, Inc., its General Partner

 

By: /s/ Jeffrey Witherell



 

 